Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2020 has been entered.
The amendments filed on 06/25/2020 are acknowledged and have been fully considered. Claims 13, 14, 17 and 19-26 are pending. Claims 17, 19 and 20 are amended. Claims 1-12, 15, 16 and 18 were previously cancelled. Claims 13, 14 and 21-26 remain withdrawn as being directed to non-elected claims. Claims 17, 19 and 20 are now under consideration on the merits. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections/Rejections withdrawn
The previous rejections of claims 17, 19 and 20 under 35 USC 103 over Gaspani in view of Ho are withdrawn and new grounds of rejections are presented below.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN1548154A, Pub. Nov. 24, 2004; Applicant IDS) in view of Ho (US 2006/0052438; Pub. Mar. 9, 2006; Applicant IDS; Of Record) and as evidenced by Lecithin (Lecithin, ChemEurope Encyclopedia, Webpage, Pub. June 4, 2014).
Regarding claim 17, Shiying teaches pharmaceutical compositions for treating diarrhea in mammals such as piglets (see Title, pg. 4 last 10 lines).  Shiying teaches the pharmaceutical composition is prepared a powder (pg. 6 last 3 lines).  Shiying teaches the composition comprises sodium methylcellulose and citric acid (pg. 5 lines 14-20).
Gao does not teach the composition to comprise emulsifier lecithin and chelating agent EDTA and the sodium methylcellulose to be sodium carboxymethylcellulose.
Ho teaches pharmaceutical compositions suitable for oral administration (par. [0189]) useful for administration to an animal subject including cats, dogs etc., (par. [0232]).  Therefore Ho is teaching an oral veterinary composition.  Ho teaches the composition to be formulated in powder form or in suspensions in a liquid (par. [0185,0193]) and teaches formulating as a fine powder to maximize surface contact (par. [0110] – reads on free-flowing powder).  Ho teaches the composition can comprise bromelain (par. [0161]).  Ho teaches the composition to comprise carboxymethylcellulose, including sodium carboxymethyl cellulose as fillers in oral formulations (par. [0194,0195,0225]).  Ho teaches the composition to comprise one or more vehicles, carriers or excipients (par. [0180]) such as emulsifiers like lecithin (par. [0156]) and chelating agents such as EDTA, citric acid (par. [0208]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bromelain composition of Gao and to 
Regarding the amounts of bromelain (50-75 wt%) in the preparation in claim 17, Gao teaches the amounts of bromelain in activity units and not wt % and the amounts can be varied (see pg. 2 claims 6,7).  Gao teaches the prevention effect of bromelain on diarrhea in piglets is dependent on the dosage amounts of bromelain (see pg. 10, Table 1) and weight gain (see pg. 11 Table 2).  Since Gao is teaching the amount of bromelain is a result effective variable, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to change the amounts of bromelain in the preparation and finding the optimum amounts of bromelain would be routine optimization. See MPEP §2144.05 II.
Regarding claim 19, Ho teaches the emulsifying agent to be soybean lecithin (par. [0208]) but does not teach soybean oil. However, lecithin is obtained from soybean oil by degumming the extracted oil of the seeds (for evidence see Lecithin pg. 1 para. 5).
Regarding claim 20, Ho teaches chelating agents can be EDTA and citric acid (par. [0208]).  It would have been obvious to one of ordinary skill in the art before the 
The teachings of Gao in view of Ho renders claims 17, 19 and 20 obvious.

Response to Arguments
Applicant’s arguments filed on 06/25/2020 have been fully considered but they are not persuasive.  Applicant’s arguments pertaining to Gaspani et al. (on pages 5,6, 12-14) are moot because the previous rejections over Gaspani are withdrawn and new grounds of rejections under 35 U.S.C. §103 over Gao in view of Ho were presented above.  Applicants argue that Ho teaches a list of pharmaceutical excipients and that Ho does not supply any guidance/direction to pick the specific combination of excipients from the list (EDTA, lecithin, citric acid and sodium carboxymethylcellulose) that are recited in the instant composition with bromelain in claim 17 (see pages 14-18). Applicants also argue that the inclusion of lecithin and/or EDTA is critical in the composition and provide unexpected benefits of increased stability (see pages 8-11, Figure on page 10). 
These arguments are not persuasive because it is noted claim 17 uses the transitional phrase “comprising” which is open-ended and does not preclude other unrecited ingredients in the composition.  See MPEP 2111.03 I.  Further, Ho provides specific reasons as to why the lecithin, EDTA and sodium carboxymethyl cellulose can be included in the bromelain composition of Gao.  Gao teaches pharmaceutical compositions comprising bromelain, sodium methylcellulose and citric acid and use of the composition to reduce diarrhea in piglets.  Ho teaches sodium carboxymethyl 
In response to applicant's argument that EDTA and lecithin unexpectedly increase stability, Examiner submits that the increased stability is not unexpected because EDTA is known to increase stability of bromelain.  Lichao et al., (Effects of Polysaccharide and additives on Bromelain activity, Applicant IDS) teaches metal ion chelators such as EDTA has protective effect on bromelain activity and increases storage stability of bromelain (see abstract, sec. 2.4.1, Fig. 3). 
Therefore, the composition in the instant claims is rendered obvious over the teachings of Gao and Ho.

Relevant Prior Art
Qi et al (Preventive Effect of Receptorase on Piglet Diarrhea, Applicant IDS) teaches powdered bromelain compositions (see pg. 2 sec. 2). Qi teaches the use of the compositions to reduce occurrence of diarrhea in piglets (Fig. 1) and weight gain (Table 1) and teaches the effect is dependent on dose of bromelain.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657